Citation Nr: 1809693	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-21 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability as due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Melinda J. Willi, Agent


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to August 1998 and from February 2009 to March 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2012 and March 2013 rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge of the Board (video conference hearing) in September 2017.  A transcript of that hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Subsequent to the last VA examination of the Veteran in May 2013, he has claimed his PTSD symptoms have worsened since that time.  See September 2017 video conference hearing.  Therefore, a new VA examination is necessary to adequately determine the current severity of the Veteran's PTSD and the functional effects of such disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (April 7, 1995); see also 38 C.F.R. § 3.327.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Veteran provided testimony in the September 2017 video conference hearing that, since he left his employment in 2012, he subsequently attempted to work in several positions and participated in vocational rehabilitation training.  Therefore a remand is necessary in order to obtain information from the Veteran regarding his past employment information and to obtain the vocational rehabilitation record.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Obtain information from the Veteran regarding his employment since 2012, to include providing the Veteran with a formal TDIU application form (VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability).  Then, forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, to the Veteran's employer(s) listed in his VA Form 21-8940.  All efforts to obtain such records must be documented in the claims file. If a negative response is received from the employer(s), document such in the claims file and provide the Veteran appropriate notice.

3.  Obtain any and all VA vocational rehabilitation training and education (VR&E) records pertaining to the Veteran.  Include documentation in the record if these documents are not available.   

4.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the severity of his service-connected PTSD.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluation of the PTSD should consist of all necessary testing.

The examiner is asked to and comment on the degree of severity and the functional effects of this disability on his activities of daily living and capacity for work.  The examiner should discuss the impact of the Veteran's PTSD in regard to his ability to maintain employment.

In doing so, the examiner is asked to take the Veteran's service-connected disabilities, level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

5.  Ensure the examiner's opinions are responsive to the determinative issue of the severity of PTSD at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

6.  Then, readjudicate the claims in light of this and all other additional evidence.  If the issues are denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


